DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 10/24/2022.  Claims 1-9 are pending and are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2015/0055047).
Regarding claim 1, Chang et al.’s figure 1 shows A display device, comprising: a gate driving circuit (18) outputting a clock signal (G); and a driving circuit (figure 2) receiving the clock signal for driving a display unit 5and comprising two transistors (30, 28); wherein one of the two transistors is an oxide transistor (28) and the other one of the two transistors is a silicon transistor (30); wherein the oxide transistor comprises a first semiconductor layer (80; figure 3), the silicon transistor comprises a second semiconductor layer (62; figure 3), and a conductor (76, 82, 64’, 84) directly connects the first semiconductor layer and the second semiconductor layer as called for in claim 1.
Regarding claim 2, Chang et al.’s figure 2 shows the silicon transistor (30) receives the clock signal.
Regarding claim 3, Chang et al.’s figure 11 shows the gate driving circuit comprises at least one shift unit (400) and at least one switch unit (T1; figure 13) connected to the at least one shift unit.
Regarding claim 4, Chang et al.’s figure 2 shows the oxide transistor (28) is connected to an electrode of the display unit.
Regarding claim 5, Chang et al.’s paragraph 0036 teaches the oxide transistor comprises a bottom gate electrode.
Regarding claim 6, Chang et al.’s figure 2 shows the silicon transistor (30) is connected to an electrode of the display unit.
Regarding claim 7, Chang et al.’s paragraph 0035 teaches the silicon transistor comprises a top gate electrode.
Regarding claim 8, Chang et al.’s paragraph 0035-0036 teaches the oxide transistor comprises a bottom gate electrode, and the top gate electrode and the bottom gate electrode are located in a same layer (64/64’).
Regarding claim 9, Chang et al.’s figure 3 shows the oxide 25transistor comprises a first semiconductor layer (80), and the silicon transistor comprises a second semiconductor layer (62), wherein the first semiconductor 16layer (80) is disposed on the second semiconductor layer (62).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        12/1/2022